department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date index number cc psi genin-115974-02 re dear this letter is in response to your date correspondence in which you requested general information relating to your survivor benefit plan information submitted indicates that you retired from the united_states navy before date and you are currently receiving military retired pay pursuant to the survivor benefit plan contained in chapter of title10 of the united_states_code survivor annuity benefits are automatically provided to your spouse and your retirement pay is automatically reduced accordingly therefore you currently receive reduced retirement pay and on your death your spouse will become entitled to receive a survivor annuity under the plan because you retired prior to date the estate taxation of the survivor benefit your spouse will receive is determined under sec_2039 as that section was in effect prior to repeal in under sec_2039 prior to repeal survivor benefits payable under the survivor benefit plan are generally excludable from the gross_estate except to the extent attributable to deposits made by the participant decedent under section d of title of the united_states_code you question whether the reduction in the amount of your retired pay to provide your spouse with a survivor benefit would be considered a deposit under u s c d such that a portion of the annuity payable to your spouse will be includible in your gross_estate the survivor benefit plan is applicable to a person who is married or has a dependent_child when he becomes entitled to retired pay u s c under a the retired pay of person to whom applies who has a spouse is reduced each month by an amount equal to percent of the first dollar_figure of the base_amount plus percent of the remainder of the base_amount in order to provide the spouse with a survivor annuity case mis number section d of title10 provides that a person who has elected to participate in the survivor benefit plan who has been awarded retired or retainer pay and is not entitled to that pay for any period must deposit in the treasury the amount that would otherwise have been deducted from his pay for that period except when he is called or ordered to active_duty for a period of more than days thus the term deposits referred to in d are direct remittances made by a retiree during a period of time he or she is ineligible to receive retired pay the term does not include premium payments that are regularly deducted from the retiree’s monthly retirement pay in order to provide the surviving_spouse or dependent_children with a survivor annuity revrul_75_176 c b copy attached addresses the estate_tax treatment of survivor benefits payable under the survivor benefit plan where the decedent retired before date in the ruling a decedent participating in the survivor benefit plan receives reduced retired pay in order to provide a survivor annuity to his widow the ruling concludes that the survivor annuity is not includible in the gross_estate because the decedent did not make any deposits within the meaning of d we hope this general information is helpful if you have any additional questions please contact of our office can be reached at sincerely george masnik chief branch office of passthroughs and special industries
